Citation Nr: 1453596	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a disability of the left leg external popliteal nerve, previously characterized as atrophy of the left calf.

2.  Entitlement to an increased rating for recurrent subluxation of the left knee, rated at 10 percent from April 12, 2007 and 20 percent from May 13, 2014.

3.  Entitlement to a disability rating in excess of 10 percent for a semilunar cartilage injury and degenerative joint disease of the left knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to special monthly compensation (SMC) at the housebound rate.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2014), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from September 1943 to April 1946.  He is a recipient of the Purple Heart Medal.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  That rating decision increased the Veteran's disability rating for atrophy of the left calf to 20 percent, granted service connection for left knee subluxation with a 10 percent disability rating, both effective April 12, 2007, and continued the Veteran's 10 percent disability rating for a semilunar cartilage injury and degenerative joint disease of the left knee.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing.  A transcript of that hearing is of record.  As noted in the Board's February 2014 remand, during his hearing, the Veteran stated that, he wished to claim clear and unmistakable error in the March 1947 rating decision.  As that issue has not been considered by the Agency of Original Jurisdiction (AOJ), it is not ready for adjudication by the Board and referred to the AOJ for further development.  38 C.F.R. § 19.9(b) (2014).

In a February 2014 decision, the Board found that the Veteran's disability rating for a semilunar cartilage injury and degenerative joint disease of the left knee was protected under 38 C.F.R. § 3.952, and awarded an additional 10 percent disability rating separate from the Veteran's protected disability rating based on painful motion.  The Board remanded the remaining issues on appeal for additional development in order to determine the severity of the Veteran's left leg disabilities beyond the associated painful motion.  That development has been accomplished.

Thereafter, in an October 2014 rating decision, the RO increased the Veteran's disability rating from 20 percent to 30 percent for the disability previously characterized by the RO and the Board as atrophy of the left calf, now designated as neuropathy of the common peroneal ( also known as the external popliteal) nerve , effective May 13, 2014.  The RO additionally increased the Veteran's disability rating for left knee recurrent subluxation to 20 percent effective May 13, 2014.  


FINDINGS OF FACT

1.  Prior to May 23, 2013, the Veteran's left leg external popliteal nerve disability was manifested by moderate incomplete paralysis .

2.  From May 23, 2013, the Veteran's external popliteal nerve disability was manifested by severe incomplete paralysis.

3.  The Veteran's left knee subluxation impairment was no more than mild prior to May 23, 2013.  
 
4.  The Veteran's left knee subluxation impairment was no more than moderate from May 23, 2013.

5.  The Veteran's 10 percent schedular rating for a disability originally characterized as genu recurvatum, and now characterized as a semilunar cartilage injury and degenerative joint disease of the left knee, has been in effect for over 20 years and is protected by law.

6.  From May 23, 2013, the Veteran's left leg disabilities combined to a rating equal to or greater than that assigned for amputation of a leg at mid-thigh level.

7.  The evidence demonstrates that the Veteran was unable to maintain substantial employment due to his service-connected left knee and left leg disabilities since July 5, 2012.

8.  From July 5, 2012, the Veteran has had a TDIU and additional service-connected disabilities rated at 60 percent or more.


CONCLUSIONS OF LAW

1.  From April 12, 2007 to May 22, 2013, the criteria for a disability rating in excess of 20 percent for a disability of the left leg, characterized as atrophy of the left calf,  are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521 (2014).

2.  From May 23, 2013, the criteria for a disability rating of 30 percent for a disability of the left leg now characterized as a disability of the external popliteal nerve are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521 (2014).
 
3.  From April 12, 2007 to May 22, 2013, the criteria for an evaluation in excess of 10 percent for subluxation of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).
 
4.  From May 23, 2013, the criteria for an evaluation of 20 percent for subluxation of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

5.  The criteria for a disability rating in excess of 10 percent for semilunar cartilage injury and degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951(b), 4.71a, Diagnostic Code 5010 (2014).

6.  From July 5, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 5110, 5101, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.400, 4.16 (2014).

7.  From July 5, 2012, the criteria for special monthly compensation at the housebound rate are met .  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2014); 38 C.F.R. § 3.350(i) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal as pertaining to an increased rating for recurrent subluxation of the left knee arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

As for the increased rating claims for a disability of the left leg external popliteal nerve and a semilunar cartilage injury and degenerative joint disease, letters in September 2007 and October 2008 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in February 2014 and October 2014 rating decisions and an October 2014 supplemental statement of the case.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in July 2007, July 2012 and May 2014; the examiners obtained an accurate history and listened to the Veteran's assertions; the record does not reflect that these examinations were inadequate for rating purposes.  

These matters were most recently before the Board in February 2014, when the case was remanded to the VA RO in Seattle, Washington, for the purpose of obtaining a new VA examination.   

All of the actions previously sought by the Board through its prior development request appear to have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  VA examinations were conducted and VA opinions were provided in May 2014; the record does not reflect that the examination was inadequate for rating purposes.  The findings were rendered by a medical professional following thorough physical examination and interview of the Veteran and review of the claim file.  The May 2014 VA examiner obtained an accurate history, listened to the Veteran's assertions, and laid a factual foundation and provided reasoned bases for the conclusions that were reached.  The examination findings are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  



Laws and Regulations 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, as here, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When evaluating joint disabilities rated on the basis of limitation of motion, the intent of the schedule is to recognize painful motion with joint pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In accordance with Burton, in February 2014, the Board granted a 10 percent disability rating for painful motion in the left leg and knee.   In accordance with the Board's decision, the RO granted a 10 percent disability for " limitation of flexion with pain" of the left knee.  

The Board considers in the analyses below multiple distinct left leg disabilities, each of which are considered by different diagnostic codes.  

Regarding the Veteran's claim for an increased rating for atrophy of the left calf, in a March 2008 rating decision the RO increased the Veteran's  rating to 20 percent under Diagnostic Code 8520, effective April 12, 2007.  The Veteran contends that a higher disability rating is warranted.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

In May 2014, the Veteran underwent a complete VA neurology examination where it was determined that the Veteran's left sciatic nerve was normal.  The Veteran's external popliteal nerve, however, was found to be abnormal and related to the Veteran's muscle atrophy progression.

Diagnostic Code 8521 provides the rating criteria for paralysis of the external popliteal nerve (also known as the common peroneal nerve), and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a.  Disability ratings of  10 percent, 20 percent, and 30 percent are assignable for incomplete paralysis which is mild, moderate and severe in degree, respectively.  Id.

Complete paralysis of that nerve, which is rated as 40 percent disabling, contemplates symptoms of foot drop and a slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Id.

Alternative, higher, ratings under the criteria for evaluating Diseases of the Peripheral Nerves is permitted. See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  

Consideration of the same neurological symptoms under different diagnostic codes is warranted where, as here, the Veteran was previously rated for a disability of the sciatic nerve where no such disability was shown on further testing at the Veteran's May 2014 VA examination.  

The Veteran's disability is more accurately considered under Diagnostic Code 8521 for a disability of the external popliteal nerve which is, in fact, shown upon clinical testing.

In a March 2009 rating decision, the Veteran was granted service connection for left knee recurrent subluxation with a 10 percent rating, effective April 12, 2007.  Thereafter, in an October 2014 rating decision, the Veteran's rating was increased to 20 percent, effective May 13, 2014, the date of the Veteran's VA examination.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criterion for a 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating, the maximum rating for this Diagnostic Code, requires severe recurrent subluxation or lateral instability.

Finally, in a March 1946 rating decision, the Veteran was granted a 10 percent rating for genu recurvatum, fracture of the medial meniscus of the left knee under Diagnostic Code 5263, effective April 10, 1946.  In a May 2005 rating decision, the Veteran's disability was recharacterized as a residual injury to the left knee semilunar cartilage with degenerative joint disease, and rated under diagnostic code 5010, for arthritis due to trauma, which is to be rated as degenerative arthritis under Diagnostic Code 5003.

Diagnostic Code 5003 provides that a 10 percent rating is warranted for each such major joint group or minor joint group affected by limitation of motion.  In the absence of a compensable limitation of motion, a 10 percent rating is warranted when arthritis affects two or more major joints or two or more minor joint groups.  The next higher rating, 20 percent, is warranted when arthritis affects two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  

The Veteran was awarded a 10 percent disability rating for his limitation of motion, specifically decreased flexion, in a February 2014 rating decision.

Factual Background 

At a July 2007 VA examination, the Veteran reported severe weakness, stiffness, swelling, and heat in his left knee.  He described giving way, lack of endurance, and locking on a daily basis.  He described fatigability and dislocation on a daily basis as well as constant pain.

The Veteran described how his injuries affected functioning, explaining that he was in pain and was unable to stand for even a short time.  It was noted that the Veteran could not move without experiencing pain and loss of balance.

The Veteran did not require an assistive device for amputation.  There was a loss of muscle substance and impairment of muscle tone.  Range of motion testing revealed tenderness, abnormal movement, and guarding of movement.  There was slight recurrent subluxation, and crepitus.  There was no locking pain or joint effusion.  

Joint function of the left knee was not additionally limited by fatigue, weakness, lack of endurance or incoordination but was limited by pain which had a major functional impact.  Stability tests were normal.  There was decreased sensation of the left lower leg however the examiner did not indicate which specific nerves were impaired.  

A July 2012 VA examination demonstrated less movement and  pain on movement reported after additional functional loss.  Muscle strength was 4 out of 5 and stability was normal.  There was no evidence of or history of subluxation
 or dislocation.  The Veteran reported frequent episodes of joint pain.  The examiner stated that the Veteran was unable to work and unable to stand or sit for a prolonged time.  The Veteran could not kneel or squat.  There was a moderate to severe fall risk reported.

In a statement received on May 23, 2013, the Veteran explained that his left leg disabilities had worsened in severity and that he favored his left leg while walking.  

At a May 2014 VA examination, the Veteran described giving out of his left knee weekly.  He used a cane to walk.  He described flare-ups which occurred twice a month and included pain, weakness, swelling and stiffness for up to seven days.

The Veteran additionally underwent a VA neurological examination in May 2014.  Examination revealed absent reflexes and decreased sensory examination as well as trophic changes (changes secondary to an impaired nerve) and an antalgic gait.  Severe incomplete paralysis was demonstrated in the external popliteal nerve.  The examiner found that functioning of the nerve was so diminished that amputation would equally serve the Veteran.  The functional impact included the inability to walk more than 100 feet, or stand for over five minutes.  The Veteran could not climb stairs or squat nor could he walk on uneven ground.   

Muscle examination revealed muscle injuries which led to impairment in muscle tonus, some loss of muscle substance, severe impairment of function in endurance and coordinated movement, and a 3 centimeter difference in circumference of the calf.  There was loss of power, weakness, and lowered threshold of fatigue. Impairment of coordination and uncertainly of movement were also noted. 


I.  Left Leg External Popliteal Nerve Disability

While the evidence of record demonstrates decreased sensation of the left lower leg in July 2007, and slight decrease in muscle strength in the Veteran's July 2012 VA examination, the evidence of record neither demonstrates moderately severe paralysis of the sciatic nerve, the criteria for the next higher disability rating under Diagnostic Code 8520, nor severe incomplete paralysis of the external popliteal nerve under Diagnostic Code 8521, prior to the Veteran's May 2014 VA examination.  

The Veteran was shown to have severe incomplete paralysis of the external popliteal nerve during his May 2014 VA examination which warrants a higher, 30 percent disability rating.  

In an October 2014 rating decision, the RO granted a 30 percent rating for severe incomplete paralysis of the external popliteal (also known as the common peroneal) nerve.  In so doing, the RO explained that this served as a replacement for service connection for a disability of the superficial peroneal nerve due to the fact that ratings for the popliteal nerve allowed for a higher evaluation.

The Veteran was, in fact, never rated for a disability of the superficial peroneal nerve.  Instead, the record demonstrates that the Veteran was rated for muscular atrophy under Diagnostic Code 8520, which provides a rating for disabilities of the sciatic nerve.  

While the RO cited the wrong Diagnostic Code, it was correct in finding that Diagnostic Code 8521 best describes the Veteran's sensory disability as a disability of the sciatic nerve was not demonstrated by clinical testing conducted at the May 2014 VA examination.

The Board agrees with the RO's finding that the Veteran demonstrated symptoms which warranted a higher, 30 percent disability rating for an external popliteal nerve disability at his May 2014 VA examination.  The Board finds, however, that this higher rating should be in effect earlier than the date assigned by the RO.

Affording the Veteran the benefit of the doubt, because the Veteran first complained of increased symptoms in a statement received on May 23, 2013, the Board finds that a 30 rating is warranted from that date.  

II.  Left Knee Subluxation

The Veteran's July 2007 VA examination demonstrated slight recurrent subluxation, the criteria for a 10 percent disability rating under Diagnostic Code 5257.  Subluxation was not found by the July 2012 VA examiner at all and moderate subluxation was found by the VA examiner in May 2014, which warrants a 20 percent disability rating. 

As above, the RO awarded a 20 percent rating for this disability effective May 13, 2014, however, an effective date of May 23, 2013, the date on which VA received the Veteran's claim that his left leg was worse, is granted, as the May 2014 medical evidence merely confirmed the Veteran's contentions.

A 20 percent disability rating before May 23, 2013 is not warranted, however, as the evidence demonstrates only slight subluxation prior to that date.

Because severe recurrent subluxation or lateral instability have not been demonstrated, a higher, 30 percent, rating is not warranted at any point during the appeal.

III.  Semilunar Cartilage Injury and Degenerative Joint Disease 

The Veteran was assigned a disability rating for genu recurvatum in 1946, later that same disability was considered under Diagnostic Codes 5003 and 5010 for arthritis.  

Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings, is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  

In February 2014, the Veteran was granted a 10 percent disability rating for limitation of flexion with pain effective April 12, 2007, and the Veteran was awarded a 20 percent disability rating for limitation of extension effective May 13, 2014 in an October 2014 rating decision.  

Under normal circumstances, the Veteran would not be able to have compensable ratings for arthritis and limitation of flexion and extension at the same time.  

However, as the Veteran has had the 10 percent disability rating since 1946, this disability rating is protected by law.  See 38 C.F.R. § 3.951.  While the assigned Diagnostic Code has changed, the Veteran's disability has remained the same, thus the Veteran has had the rating in question for far longer than 20 years.  A higher schedular disability rating for arthritis is unwarranted based on the Veteran's multiple disability ratings for limitation of motion.  A higher rating for genu recurvatum is not warranted as a 10 percent rating is the only rating available for that disability.

IV.  The Amputation Rule

The amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.   38 C.F.R. § 4.68.

From May 23, 2013, applying the increased ratings granted above, the Veteran was in receipt of a 30 percent rating for a disability of the external popliteal (common peroneal) nerve, formerly characterized as atrophy of the left calf muscle; a 20 percent rating for recurrent subluxation of the left knee; a 10 percent  rating for post injury of the semilunar cartilage and degenerative joint disease; and a 10 percent  rating for limitation of flexion at the left knee with pain, as granted by the Board in its February 2014 decision.  Considering the Veteran's disabilities together, using the combined ratings table, the Veteran had a combined rating of 55, which is rounded up to 60 percent.

As the Veteran's left leg disabilities primarily affect the leg below the middle third of the Veteran's thigh, the combined rating for those disabilities may not exceed 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5162 (amputation of the middle or lower third of the thigh warrants a disability rating of 60 percent).  Pursuant to the amputation rule, a 60 percent combined rating for all the left leg disabilities is the maximum rating available.  

Following the increased ratings awarded for atrophy and subluxation above, the Veteran's combined disability ratings for his left leg disabilities met 60 percent effective May 23, 2013.

V.  Extraschedular Consideration

The Veteran's service-connected left leg disabilities considered above result in severe functional impairments, however, given that the Veteran has been assigned multiple ratings for these disabilities, to include consideration for his pain, to the point where the amputation rule applies, and given that the Veteran is in receipt of special monthly compensation, the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected disabilities are adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

VI.  Total Disability Based on Individual Unemployability

A claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  

A TDIU may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran has had a combined disability rating of 100 percent since October 23, 2009; however, this does not preclude a finding of TDIU.  

Under certain circumstances it might benefit the Veteran to retain a rating based on individual unemployability, even where a 100 percent schedular rating has also been granted; e.g. in order to be eligible for special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) without a single disability rated at 100.   Bradley v. Peake, 22 Vet. App. 280, 294 (2008) 

The evidence of record includes the opinion of the Veteran's July 2012 VA examiner that the Veteran was unable to work, stand or sit for a prolonged period of time.  This finding, and medical evidence demonstrating severe impairments of the left leg and left knee such that the Veteran would be equally served by amputation, demonstrates that the Veteran is unable to maintain substantive employment due solely to his left knee and left leg disabilities.  A TDIU is warranted.  


VII.  Special Monthly Compensation at the Housebound Rate

VA has the obligation to assist a claimant in developing the facts pertinent to the claim and to render a decision that grants every benefit that can be supported in law. 38 C.F.R. § 3.103(a).  This includes consideration of  special monthly compensation (SMC) where it may be applicable.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991). 

VA shall pay SMC at the housebound rate when a Veteran has a single service-connected disability rated at 100 percent and additional service-connected disabilities that total at least 60 percent.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Board's action above has granted a TDIU secondary to the Veteran's service-connected left knee and leg disorders, effective July 5, 2012.  The Veteran's TDIU may be considered as a 100 percent disability rating in consideration of SMC without being considered as a duplicate counting of disabilities as the TDIU is based on the Veteran's left knee and leg disabilities alone.  Bradley, at 293.

By July 5, 2012, the Veteran was service connected for disabilities unrelated to his left leg and knee disabilities with a combined disability rating of 90 percent.  He accordingly meets the criteria for special monthly compensation at the housebound rate effective July 5, 2012.











ORDER

Entitlement to a rating in excess of 20 percent for atrophy of the left calf prior to May 23, 2013 is denied.

Entitlement to a 30 percent rating for a left leg external popliteal nerve disability from May 23, 2013 is granted.

Entitlement to a rating in excess of 10 percent for recurrent subluxation of the left knee prior to May 23, 2013 is denied. 

Entitlement to a 20 percent rating for recurrent subluxation of the left knee from May 23, 2013 is granted.

Entitlement to a rating in excess of 10 percent for a semilunar cartilage injury and degenerative joint disease of the left knee is denied.

Entitlement to a total disability rating based on individual employability (TDIU) is granted, effective July 5, 2012.

Entitlement to special monthly compensation at the housebound rate is granted, effective July 5, 2012.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


